Citation Nr: 0330604	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-06 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than December 
5, 1996, for service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
26, 1998, for a 70 percent schedular disability rating for 
PTSD.

3.  Entitlement to an effective date earlier than February 
26, 1998, for a total disability rating due to individual 
unemployability (TDIU).

4.  Entitlement to an effective date earlier than February 
26, 1998, for dependents educational assistance benefits 
under 38 U.S.C. Chapter 35 (Chapter 35 benefits).

(The issue of entitlement to a rating greater than 40 
percent for service-connected lumbosacral conditions is the 
subject of a separate decision.)




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

The veteran's representative filed a statement of accredited 
representative on May 25, 2000.  It stated as issues on 
appeal, in pertinent part, entitlement to service connection 
for sarcoidosis and whether there is new and material 
evidence of entitlement to service connection for non-
Hodgkin's lymphoma.  In May 1999, the RO denied reopening of 
a claim for service connection for sarcoidosis, for which 
the Board of Veterans' Appeals (Board) denied service 
connection in May 1997, and issued notice of the denial on 
May 13, 1999.  That issue is referred to the RO for 
appropriate action.  The Board also denied entitlement to 
service connection for non-Hodgkin's in May 1997.  The 
representative's statement amounts to an application to 
reopen the claim.  It too is referred to the RO for 
appropriate action.




REMAND

The procedural posture of this case is complex.  The RO 
granted service connection for PTSD, evaluated 30 percent 
disabling, in September 1999.  In January 2000 the RO 
increased the initial schedular rating to 70 percent, making 
the increased rating effective from the initial effective 
date of service connection.  The RO also granted TDIU and 
Chapter 35 benefits effective from the date of service 
connection.

The veteran disagreed with the effective date of service 
connection for PTSD.  The RO issued a statement of the case 
(SOC) stating the issue on appeal as entitlement to an 
earlier effective date for service connection.  The veteran 
perfected his appeal in June 2000, stating he sought an 
effective date of December 5, 1996.  In a rating decision of 
October 2000, the RO granted an effective date of service 
connection of December 5, 1996, making the initial 30 
percent rating effective from that date and making the 70 
percent rating effective from February 26, 1998; the 
effective dates of TDIU and Chapter 35 benefits were 
assigned based on the new effective date of service 
connection for PTSD.  The RO notified the veteran in October 
2000 that the earlier effective dates of service connection, 
of the 70 percent rating, and of the other benefits were 
complete grants of the benefits sought and that he must file 
a NOD if he disagreed.

The veteran disagreed with the effective date of the 70 
percent rating, and the RO issued a SOC in March 28, 2002.  
In an April 2002 statement, the veteran asserted that he 
wanted an effective date of service connection for PTSD to 
be in 1989.  He reiterated this in his May 2002 substantive 
appeal and in a written statement and in hearing testimony 
in October 2002.  A supplemental SOC of December 2002 stated 
the issue as earlier effective date for increased evaluation 
of PTSD and of TDIU and of entitlement to Chapter 35 
benefits.

The RO misinformed the veteran that the October 2002 rating 
action was a complete grant of the benefits sought.  Even 
though the RO granted the effective date of service 
connection the veteran had specified on his June 2000 
substantive appeal (he had not, as he later asserted, 
initially asked for a 1989 effective date), that was one 
element of a more complex claim.  The October 2002 rating 
decision did not award the maximum benefit provided by law, 
see AB v. Brown, 6 Vet. App. 35, 38 (1993) ("the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded"), or even everything the 
veteran had sought, assuming he sought the highest rating 
permissible from the effective date of service connection.

The history of this claim shows that the questions of the 
effective date of service connection for PTSD, and the 
effective dates of any rating are so intertwined that they 
ought not be separated for appellate purposes.  From here 
on, all matters of effective dates related to this claim, 
i.e., effective date of service connection for PTSD, the 
effective date of the schedular rating, of TDIU, and of 
entitlement to Chapter 35 benefits shall be consolidated 
into one appeal.

Preliminary review of the file has failed to reveal notice 
to the veteran of the August 1989 rating decision that first 
denied service connection to PTSD.  This imposes on this 
claim the questions whether the veteran had notice of the 
1989 decision and whether that decision can be deemed final 
for effective date purposes.  The time to file an NOD does 
not begin until VA sends notice of a decision, see Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994), consequently a decision 
cannot be final if there was no notice, because the time to 
disagree cannot have expired.

Finally, the veteran's file reveals no action pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  The United 
States Court of Appeals for Veterans Claims found error in 
VA's failure to apply the VCAA to a claim for an earlier 
effective date.  Huston v. Principi, 17 Vet. App. 195 (2003) 
(giving a hypothetical example how the VCAA might apply to 
an earlier effective date claim).

In implementing the VCAA, the RO must note the timing 
requirements in giving notice of information and evidence 
necessary to substantiate the claim pursuant to 38 U.S.C.A. 
§ 5103(a).  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA 
notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  VA's duties under the 
VCAA must be discharged as regards 
questions of the effective date of 
entitlement to service connection for 
PTSD, the effective date of schedular 
ratings of PTSD, and the effective date 
of TDIU and entitlement to Chapter 35 
benefits.

2.  Readjudicate the claims at issue, 
including the matter of finality of the 
August 1989 denial of service connection 
for PTSD and all matters associated with 
application of 38 C.F.R. § 3.400 in this 
case.  If any element of the claims at 
issue remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of 
the case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




